     Case 2:19-cv-02456-KJM-DB Document 60 Filed 09/07/21 Page 1 of 5


 1   ROB BONTA
     Attorney General of California
 2   HEATHER B. HOESTEREY
     Supervising Deputy Attorney General
 3   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorney General
 4    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 6    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for the State Defendants
 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     CHAMBER OF COMMERCE OF THE                           2:19-cv-02456-KJM-DB
13   UNITED STATES OF AMERICA., et al.,
                                                          STIPULATION AND REQUEST TO
14                                          Plaintiffs,   CONTINUE CASE MANAGEMENT
                                                          CONFERENCE; ORDER
15                  v.
16   ROB BONTA, 1 et al.,                                 Action Filed: December 9, 2019
17                                       Defendants. Judge: Kimberly J. Mueller.
18

19

20

21

22

23

24

25

26

27
            1
             Rob Bonta, California Attorney General, succeeds former Attorney General Xavier
28   Becerra. Fed. R. Civ. P. 25(d) (an “officer’s successor is automatically substituted as a party”).
                                                      1
                 Stip. And Request to Continue Case Management Conf.; Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 60 Filed 09/07/21 Page 2 of 5


 1
                                      STIPULATION AND REQUEST
 2
            Plaintiffs Chamber of Commerce of the United States of America, California Chamber of
 3
     Commerce, National Retail Federation, California Retailers Association, National Association of
 4
     Security Companies, Home Care Association of America, and California Association for Health
 5
     Services at Home, and Defendants Rob Bonta, Lilia García-Brower, Julie A. Su, and Kevin Kish,
 6
     in their official capacities, stipulate to and request a continuance of the September 16, 2021 case
 7
     management conference for 119 days while the Ninth Circuit Court of Appeals continues its
 8
     consideration of the pending appeal of this Court’s Preliminary Injunction Orders (ECF Nos. 44
 9
     and 47). The appeal is fully briefed, the court heard oral argument on December 7, 2020, and the
10
     matter was submitted. The court has not issued a decision on the appeal. Continuing the
11
     conference and attendant meet and confer and filing requirements will allow for the orderly
12
     consideration of the preliminary injunction order, which will significantly affect the proceedings
13
     in this Court.
14
            IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
15
     Dated: August 27, 2021                                 MAYER BROWN LLP
16
                                                            / s / Donald M. Falk (as authorized on
17                                                          August 27, 2021)
                                                            DONALD M. FALK
18                                                          Attorneys for Plaintiffs Chamber of
                                                            Commerce of the United States of America
19                                                          and California Chamber of Commerce

20   Dated: August 27, 2021                                 LITTLER MENDELSON, P.C.

21                                                          / s / Bruce J. Sarchet (as authorized on
                                                            August 27, 2021)
22                                                          BRUCE J. SARCHET

23                                                          Attorneys for National Retail Federation,
                                                            California Retailers Association, National
24                                                          Association of Security Companies, Home
                                                            Care Association of America, and California
25                                                          Association for Health Services at Home

26

27

28
                                                        2
                  Stip. And Request to Continue Case Management Conf.; Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 60 Filed 09/07/21 Page 3 of 5


 1   Dated: August 27, 2021                               Respectfully submitted,

 2                                                        ROB BONTA
                                                          Attorney General of California
 3                                                        HEATHER B. HOESTEREY
                                                          Supervising Deputy Attorney General
 4
                                                          / s / Chad A. Stegeman
 5                                                        CHAD A. STEGEMAN
                                                          Deputy Attorney General
 6                                                        Attorneys for the State Defendants

 7
     SA2019106348
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                Stip. And Request to Continue Case Management Conf.; Order (2:19-cv-02456-KJM-DB)
     Case 2:19-cv-02456-KJM-DB Document 60 Filed 09/07/21 Page 4 of 5


 1                                                ORDER

 2          In consideration of the parties’ stipulation, good cause is shown to continue the case

 3   management conference scheduled for September 16, 2021, at 2:30 p.m. The case management

 4   conference is continued to January 13, 2022, at 2:30 p.m.

 5          IT IS SO ORDERED.

 6
     Date: September 3, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
                 Stip. And Request to Continue Case Management Conf.; [Proposed] Order (2:19-cv-02456-KJM-DB)
Case
 Case2:19-cv-02456-KJM-DB
      2:19-cv-02456-KJM-DB Document
                            Document59-1
                                     60 Filed
                                         Filed09/07/21
                                               08/27/21 Page
                                                         Page51ofof51
